Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/22 has been entered.
 
Examiner’s Amendment
3.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Rachel D. Near (Reg. No. 74111) on June 2, 2022.
4.	The application has been amended as follows:
	In claim 23, at line 1, and claim 26, at line 1, delete “elevated.”

Allowable Subject Matter
5.	Claims 2-18, 21-23 and 26 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
	In re claim 2, the current invention is deemed to be directed to a nonobvious improvement over the invention published in WO 2012/080252.  The improvement comprises treating said graphitic substrate with a plasma formed from nitrogen gas at a temperature of at least 100 °C to form atomic steps/ledges.  
	In re claim 3, the current invention is deemed to be directed to a nonobvious improvement over the invention published in WO 2012/080252.  The improvement comprises exposing said Al layer or nanoscale Al islands to a flux of at least one group V species, thereby forming a buffer layer or nanoscale islands of Al-group V compound(s).
	In re claim 5, the current invention is deemed to be directed to a nonobvious improvement over the invention published in WO 2012/080252.  The improvement comprises providing a graphitic substrate and treating said graphitic substrate with oxygen plasma or with ozone to form atomic steps/ledges on the graphitic substrate surface and/or so as to form graphene oxide with epoxide groups (C-O) on its surface; and annealing the treated substrate of step (I) in the presence of hydrogen to convert at least a portion of said C-O bonds to C-H bonds.
	In re claim 6, the current invention is deemed to be directed to a nonobvious improvement over the invention published in WO 2012/080252.  The improvement comprises oxidizing at least the top part of said Al layer to form an oxidized Al layer; depositing on said oxidized Al layer an amorphous Si layer; and heating in order to cause an interchange of the Al layer and amorphous Si layer, and metal-induced-crystallization (MIC) of the amorphous Si to form a crystallized Si layer. 
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
8.	Applicant’s arguments and amendments, submitted on 5/24/22, have been fully considered and are persuasive.  The rejections, as set forth in the previous office action, have been withdrawn. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
June 2, 2022



/HSIEN MING LEE/